Citation Nr: 1126046	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-18 639	)	DATE
					)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  What initial evaluation is warranted for asthma from October 27, 2004 to November 7, 2006?

3.  Entitlement to an initial evaluation higher than 30 percent for asthma for the period between November 8, 2006 and to May 11, 2009

4.  Entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability prior to May 12, 2009.


REPRESENTATION

Appellant represented by:	Eric B. Brauer, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to December 1971.  He also served in the reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A June 2005 rating decision granted entitlement to service connection for asthma and assigned an initial 10 percent rating, effective in October 2004, and denied entitlement to service connection for residuals of pneumonia.  

A January 2009 rating decision denied entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability.  The Veteran perfected separate appeals of those determinations.  In a March 2010 rating decision, a decision review officer granted a 100 percent rating for the asthma, effective May 12, 2009.

In light of the fact the Veteran contested the initial evaluation of his disability, the Board has styled the issues of the case as reflected on the cover sheet.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The requested RO hearing before a decision review officer was scheduled for March 25, 2009, but the Veteran opted for an informal conference in lieu of a formal hearing.  A written report of the April 2009 conference is associated with the claims file.

The issues of what initial rating is warranted for asthma for the period November 8, 2006, to May 11, 2009, and entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disability prior to May 12, 2009, are addressed in the REMAND portion of the document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
The issue of entitlement to service connection for an acquired mental disorder secondary to asthma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Chronic residuals of in-service pneumonia have not been demonstrated.

2.  Allergic rhinitis (hay fever) was not demonstrated in-service, and it is not a residual of in-service broncho-pneumonia.

3.  For the period October 27, 2004, to August 4, 2005, the Veteran's asthma was not manifested by a forced expiratory volume in one second of 56 to 70 percent of that predicted, or; by a ratio of forced expiratory volume in one second to forced vital capacity of 56 to 70 percent of that predicted, or; by a need for daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

3.  August 5, 2005, is the earliest date that it is factually ascertainable that the Veteran's asthma was manifested by a need for daily inhalational therapy.

4.  For the period August 5, 2005, to November 7, 2006, the Veteran's asthma was not manifested by a forced expiratory volume in one second of 40 to 55 percent of that predicted, or; by a ratio of forced expiratory volume in one second to forced vital capacity of 40 to 55 percent of that predicted, or; by at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSIONS OF LAW

1.  Chronic residuals of pneumonia, to include allergic rhinitis (hay fever) was not incurred or aggravated during active service.  38 U.S.C.A. §§ 101(21), (24), 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.6(a), (c)(3), (d), 3.159, 3.303 (2010).

2.  The requirements for an initial evaluation higher than 10 percent for asthma for the period October 27, 2004, to August 4, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.7, 4.97, Diagnostic Code 6602 (2010).

3.  The requirements for a 30 percent evaluation, but no higher, for asthma for the period August 5, 2005, to November 7, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.7, 4.97, Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  There is no assertion by the Veteran or his representative that VA failed to get requested or identified information connected with the claims.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d). Active duty for training includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

Service treatment records note the Veteran's treatment for left lower lobe broncho-pneumonia in March 1971.  After a week of inpatient treatment, physical examination revealed the Veteran was normal and asymptomatic.  The lungs were clear to percussion and auscultation, and a chest x-ray revealed only minimal residual of the left lower lobe pneumonia.  He was discharged to full duty.  

A May 1973 annual examination report reflects that the Veteran's nose, sinus, lungs and chest were normal, and a chest x-ray was normal.  A March 1977 enlistment examination report noted similar findings.  

Physical examination reports conducted in 1983, 1987 and 1991 while the Veteran was in the reserve reflect that his lungs were normal.

Private records of Dr. S show the Veteran's treatment for allergies and asthma beginning in 2000.  

A February 2005 VA examination report notes that service treatment records reflect that the Veteran reported hay fever in 1991 but not asthma.  The Veteran told the examiner that he was uncertain of the difference between hay fever and asthma in 1991, and he actually thought hay fever included a respiratory/pulmonary component.  The VA examiner diagnosed asthma and allergic rhinitis (hay fever) and opined the in-service episode of left lower lobe pneumonia contributed to the development of asthma.  The examiner did not suggest any connection between the Veteran's in-service pneumonia and allergic rhinitis.

The Veteran was not in active service in 1991 but the reserve.  Both private and VA medical records show the Veteran's treatment for an allergic component of his symptoms, but there is no opinion by a medical professional that the allergic component is a residual of the March 1971 in-service episode of pneumonia.

The Board acknowledges the Veteran's assertions but notes that there is no evidence that he has medical training.  While he is competent to report upper respiratory symptoms he may have experienced, determining whether hay fever, or any other chronic respiratory symptomatology is causally connected to a prior episode of bronchopneumonia requires the special training and experience of a medical professional.  Such a determination is beyond the knowledge and experience of the average lay person.  See 38 C.F.R. §§ 3.159(a)(1) and (2); Jandreau.  Given the fact that the chronic residuals of pneumonia are not currently shown, and given the fact that allergic rhinitis (hay fever) is not shown to be related to the appellant's service, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson, however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's asthma.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

The procedural history of the Veteran's claim is set forth above.  The Veteran asserts that his initial rating should have been 30 percent rather than the assigned 10 percent, and that it should have been effective in 2003.  The Board notes that, except in those instances where VA receives a claim within one year following separation from active service, the earliest effective date that may be assigned for compensation is the date the claim is received or the date that entitlement arose whichever is later.  38 C.F.R. § 3.400.  The Veteran does not dispute the fact that VA received his claim on October 27, 2004.  Thus, that it is the earliest effective date allowable, and that was in fact the effective date assigned for his allowance of service connection and the initial rating of his asthma.

The June 2005 rating decision assigned the Veteran's initial 10 percent rating under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Those criteria provide as follows:

A 60 percent rating is assigned when forced expiratory volume in one second is 40 to 55 percent of that predicted; or when the ratio of forced expiratory volume in one to forced vital capacity is 40 to 55 percent of that predicted; or when at least monthly visits to a physician is required care of exacerbations; or when intermittent, at least three per year, courses of systemic (oral or parenteral) corticosteroids is required.

A 30 percent rating is warranted when forced expiratory volume in one second is 56 to 70 percent of that predicted, or; when forced expiratory volume in one second/forced vital capacity is 56 to 70 percent of that predicted, or; when daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication is required.

A 10 percent rating is warranted for when forced expiratory volume in one second of is 71 to 80 percent of that predicted, or; when forced expiratory volume in one second/forced vital capacity is 71 to 80 percent of that predicted, or; when intermittent inhalational or oral bronchodilator therapy is required.

Note: In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.

As noted above, asthma is rated on the basis of pulmonary function tests, as well as the clinical findings and observations of the medical provider.  See 61 Fed. Reg. 46,723 (Sep. 5, 1996).  The reader will note the date of 1996.  The Board notes that 38 C.F.R. § 4.97(d) specifically excludes Diagnostic Code 6602 from its provisions.

VA pulmonary function tests conducted in February 2005 as part of the Veteran's VA examination revealed a pre-bronchodilator forced expiratory volume in one second  of 63 percent predicted, and forced expiratory volume in one second/forced vital capacity of 72 percent.  Post-bronchodilator forced expiratory volume in one second  was 72 percent predicted, and forced expiratory volume in one second /forced vital capacity was 67 percent.  These results show the Veteran's asthma to have manifested at 10 percent as of the 2005 VA examination when rated on the basis of pulmonary function test results.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602.

The Veteran asserts that August 2005 pulmonary function tests obtained by Dr. S are more accurate that those conducted by VA and show his entitlement to an initial rating of 30 percent.  The variance between the findings of Dr. S., however, raise grave questions concerning the accuracy of the study.  In this respect, the Veteran underwent two tests in August 2005.  The first showed a forced expiratory volume in one second of 54 percent and 52 percent on the second; as well as a forced expiratory volume in one second/forced vital capacity of 99 percent on the first test, and 84 percent on the second.  The fact that these studies suggest entitlement to both 60 and zero percent ratings raise grave questions as to whether the appellant exerted a full effort.  In light of this inconsistency, the VA examination is of greater probative weight.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Still, the criteria provide that the need for daily inhalation therapy will warrant a 30 percent rating.  Dr. S's January 2005 report notes that spirometry study conducted the day of his report showed a mild obstructive ventilator defect.  He did not note the values from that test.  Dr. S also noted that the Veteran took Benadryl on an as-needed basis for symptomatic bronchospasm, and that the appellant had to discontinue his Albuterol inhaler because of tachycardia and a hand tremor associated with the Veteran's use of it.  Dr. S's treatment notes do not indicate use of or a prescription for Albuterol for the period between October 27, 2004, to August 2005, and he reported to the Social Security Administration in October 2005 that the Veteran had no history of respiratory failure.  Nonetheless, VA pharmaceutical records provided by the Veteran show that he was issued Albuterol on August 5, 2005.  VA outpatient records of September 2005 note the Veteran's daily use of Albuterol.  They do not indicate use earlier than August 2005.

Neither the June 2005 rating decision nor the statement of the case indicate why the RO did not consider the Veteran's use of Albuterol as inhalational therapy.  The Board deems the Veteran's daily use of an Albuterol inhaler to most nearly approximate a 30 percent rating due to the necessity of daily inhalational therapy as of August 5, 2005.  38 C.F.R. § 4.7.  Therefore, for the period October 27, 2004, to August 4, 2005, the Board finds that the Veteran's asthma most nearly approximated the assigned 10 percent rating; and effective August 5, 2005, the asthma more nearly approximated a 30 percent rating.  38 C.F.R. §§ 3.400, 4.7, 4.97, Diagnostic Code 6602.

A higher, 60 percent rating was not met or approximated, as the most probative pulmonary function tests showed forced expiratory volume in one second  and forced expiratory volume in one second /forced vital capacity values better than 55 percent predicted.  Id.

VA outpatient records for January to November 2006 show the Veteran continued daily use of Albuterol, and that he continued to show significant responses to a bronchodilator, which indicated mild severity.  The Board also notes the Veteran was placed on a regimen of Prednisone during 2006.  The rating criteria provide for a 60 percent rating where at least three courses per year of oral or parenteral systemic corticosteroids; or, at least monthly visits to a physician for required care of exacerbations, are needed for relief of asthma symptoms.  Diagnostic Code 6602.  The VA outpatient records do not show three courses of Prednisone, or other corticosteroid, for control of the Veteran's asthma for the period August 5, 2005, to November 7, 2006.  Neither do they indicate the Veteran was being seen at least monthly for care of exacerbations of his asthma during that period.  Thus, the Board finds the Veteran's asthma continued to most nearly approximate a 30 percent rating for the period August 5, 2005, to November 7, 2006.  38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6602.  A staged rating is assigned as indicated by the evidence.

Extraschedular

The Veteran has not worked in several years, and he asserts his asthma impacts his employment.  This assertion triggers an assessment for extraschedular consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the Veteran's disability level and severity of his symptomatology, which means his disability is contemplated by the rating schedule.  Indeed, the very symptoms manifested by his asthma and discussed above are included in the schedular rating criteria.  This means the Veteran's disability picture is not exceptional.  In the absence of an exceptional disability picture, there is no basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Thus, the Board affirms the RO's determination that the assigned schedular ratings for the periods indicated have already adequately addressed, as far as can practicably be determined, the average impairment of earning capacity due to the Veteran's service-connected asthma.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to an initial rating higher than 10 percent for the period October 27, 2004, to August 4, 2005, is denied.

Entitlement to an initial rating not to exceed 30 percent for asthma for the period August 5, 2005, to November 7, 2006, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

VA outpatient records indicate pulmonary function tests were conducted on November 8, 2006, and in February 2007, but the results are either not reported, or they are not recorded in a format from which a lay person can apply the rating criteria.  

The entry of November 8, 2006, sets forth all of the categories related to a pulmonary function test but not the values needed for the rating criteria.  The only value noted is an "FEF."  An entry of February 12, 2007, notes that pulmonary function tests revealed an forced expiratory volume in one second  of 3.09L.  There is no indication of what percent predicted is represented.  Thus, the Board cannot apply the rating criteria.  

The Board also notes a March 2009 outpatient entry that discusses 2007 pulmonary function tests, and the entry suggests substituting "the SVC for forced vital capacity (as recommended in the new ATS guidelines)."  The VA rating criteria are based on the forced expiratory volume in one second  and forced expiratory volume in one second/forced vital capacity.  Thus, the RO/AMC must obtain non-substituted values.

As noted above, the Social Security Administration awarded the Veteran disability benefits for his knee disorder and hypertension.  Asthma was a secondary diagnosis.  Social Security Administration determinations are not binding on VA.  Hence, VA medical authorities need to assess whether the Veteran's asthma, his sole service-connected disability, rendered him unable to obtain and maintain substantially gainful employment prior to May 12, 2009.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/VA will obtain all pulmonary function tests, VA or non-VA, conducted between November 7, 2006, and May 11, 2009.  The AMC/RO must ensure that the reports are in a format that are consistent with the VA rating criteria; that is, the forced expiratory volume in one second  and forced expiratory volume in one second/forced vital capacity values are clearly noted, and that there is no substitution of a "SVC" for forced vital capacity.  If necessary, the AMC/RO will obtain the assistance of a trained pulmonary medical professional to interpret and record raw pulmonary function tests data into the format consistent with the rating criteria.

2.  The AMC/RO must adjudicate the claim of entitlement to service connection for a psychiatric disorder secondary to asthma.  If service connection is granted, the RO must assign an effective date and a percentage rating.  The Veteran is hereby informed that the Board may only consider this issue if he perfects a timely appeal to any denial. 

3.  After ALL of the above is completed, the AMC/RO shall arrange for an appropriate medical examination of the Veteran to assess whether his service-connected disability(ies) render(s) him unemployable.  All indicated tests and studies should be performed.  It should be determined whether all findings recorded are related to the service-connected pathology.  If symptoms of service-connected and non-service-connected pathology cannot be dissociated, that should be noted in the claims file.  The AMC/RO shall ask the examiner to assess the Veteran's ability to pursue substantially gainful employment in view of all service-connected pathology alone, without regard to age.  The RO shall ensure that the claim file is provided to the examiner for use and reference in conducting the examination.

3.  The AMC/RO shall advise the Veteran that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655, the consequences for failure to report for a VA examination without good cause include denial of the claim.  

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination and pulmonary function tests  reports to ensure they are in complete compliance with the directives of this REMAND.  If either report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  Then review the Veteran's claims de novo in light of the additional evidence obtained.  If either claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his or her part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


